Citation Nr: 0529948	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1980 to June 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in November 2003 at which time 
the veteran's application to reopen service connection for an 
acquired psychiatric disorder was granted, and the claim was 
remanded to the RO for additional evidentiary development.  
In a statement of August 2000, the veteran indicated he 
wanted to establish service connection for tinnitus.  

Additional evidence was received at the RO in June 2005 which 
was then forwarded to the Board along with a waiver of 
consideration of the evidence by the RO. 38 C.F.R. § 20.1304 
(2004).

FINDING OF FACT

The veteran's psychiatric symptoms during service are shown 
to be etiologically related to current schizophrenia.


CONCLUSION OF LAW

A psychiatric disorder was incurred during the veteran's 
period of military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed schizophrenia in 
service.  He believes that his disorder was misdiagnosed 
while he was on active duty as an adjustment disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1131.  If a chronic disorder, such as 
psychosis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

The veteran's service enlistment physical examination records 
are absent for any pertinent disability. Service medical 
records show that in early April 1981, the veteran received 
medical treatment for what was described as acute physiologic 
distress with muscle shaking, aches, apprehension, and 
anxiety.  Reportedly an "occurrence" in his barracks had 
produced acute anxiety. Adjustment reaction of adult life was 
diagnosed.  An April 1981 service psychological evaluation 
report associated with the record shows that the veteran had 
depression, lack of impulse control, emotional instability, 
and psychopathic tendencies.  Schizoid personality disorder 
was diagnosed, and further (military) duties were not 
recommended.  Service separation physical examination records 
reveal the veteran's report of rejection for military service 
and schizoid personality disorder.  The service separation 
physical examination record reveals no psychiatric 
abnormalities.  

The post-service clinical data incudes a VA psychiatric 
evaluation from November 1981, that shows no psychiatric 
diagnosis.  It was reported though that if events in service 
were considered delusional then an encapsulated paranoia 
would be indicated.  In October 1990, a VA clinical record 
references the veteran's psychiatric problems in the 
military. The diagnosis was chronic undifferentiated 
schizophrenia that probably began in service.  In an August 
2000 VA psychology entry, a psychologist indicated that he 
had previously reported that the veteran had had a continuous 
progression of his mental state since his discharge from 
service, and there was a strong impression that the veteran 
was misdiagnosed in service, and that his personality was a 
schizophrenic disorder; chronic undifferentiated 
schizophrenia was diagnosed.  

A VA examiner in July 2004 had the opportunity to review the 
veteran's C-file and opined that the veteran presented with 
some symptoms consistent with personality disorder that 
predated military service.  The examiner stated he had been 
asked to determine whether or not the veteran's symptoms were 
present in the service, [related] to his current condition; 
he reported that that was almost certainly the case.  
However, he also stated that it was more likely that a number 
of the veteran's symptoms predated service and were not 
exacerbated by it.  It was the examiner's impression that the 
veteran had a history consistent with paranoid schizophrenia 
as well as a personality disorder, not otherwise specified, 
and no doubt both problems were present in military service, 
but much more likely than not they predated service as well.  
The diagnoses were paranoid type schizophrenia; personality 
disorder, not otherwise specified.  Received in February 2005 
was a psychological evaluation report dated in June 2004 that 
indicated the veteran had schizophrenia that began in 1976 
that had interfered with his work in 1981.  The veteran 
reportedly had had a traumatic experience in 1976 when his 
girlfriend was raped. The diagnosis was schizophrenia, 
undifferentiated type, continuous.  
 
The Board has had the opportunity to review the evidence in 
its entirety. In this regard, the Board notes it is precluded 
from reaching its own unsubstantiated medical conclusions, 
and is instead bound by on these matters by the medical 
evidence of record.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Schizoid personality disorder was reported during 
service, and generally, personality disorders, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits. 38 C.F.R. § 3.303(c).   
However, in this case, the overall medical evidence seems to 
suggest and indicate the existence of an etiological 
relationship between the veteran's current schizophrenia and 
psychological symptoms diagnosed as schizoid personality 
disorder during his period of military service. In fact, VA 
clinicians have opined on such a relationship in the medical 
evidence, and have suggested an apparent misdiagnosis of the 
schizoid personality disorder diagnosed during service rather 
than schizophrenia.  

It is noteworthy to point out though that while declaring 
with certainty that the veteran's current symptoms and 
disorders were present in and related to service, in the July 
2004 VA medical examination report, the examiner also 
suggests that the veteran's psychiatric symptoms pre-existed 
service. Another post-service clinical record also reveals 
pre-service psychiatric symptoms, albeit by reported history 
of the veteran.  A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service; this presumption may only be rebutted by clear and 
unmistakable evidence of pre-existence. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  Considering clear and 
unmistakable evidence of a pre-existing disability in this 
case, a preexisting disability or disease will be considered 
to have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  The possibility of a misdiagnosis has 
been asserted and there is no obvious or manifest evidence of 
any natural progress of the disorder. Progression of the 
service psychiatric pathology is addressed in the July 2004 
VA medical examination, but it is particularly equivocal in 
this regard.  Service connection based on aggravation would 
also be warranted.

In any event, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, 
the Board concludes that the VA medical data is persuasive in 
the present case, and there is no specific medical data to 
the contrary. The weight of the evidence is in favor of the 
veteran's claim, and service connection for a psychiatric 
disorder is warranted.   

With regard to service connection for a psychiatric disorder, 
the Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005). The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA, most recently 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the Board finds no detriment to the veteran as a 
result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought as to service 
connection for a psychiatric disorder is being granted by 
this decision of the Board.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


